As filed via EDGAR with the Securities and Exchange Commission on March 12, 2014 Registration Statement No. 2-34277 ICA No. 811-1920 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 67 [X] And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 47 STRALEM FUND (Exact Name of Registrant as Specified in Charter) 645 Madison Avenue, New York NY 10022 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(212) 888-8123 Andrea Baumann Lustig, 645 Madison Avenue, New York, New York 10022 (Name and Address of Agent for Service) Copy to: Aviva Grossman, Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 It is proposed that this filing will become effective (check appropriate box): [X] Immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.67 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.66 filedFebruary 28, 2014 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness under Rule 485(b) under the Securities Act of 1933 and has caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York, on the12th day of March, 2014. STRALEM FUND By: /s/ Andrea Baumann Lustig Andrea Baumann Lustig, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signatures Title Dates /s/ Andrea Baumann Lustig President March 12, 2014 Andrea Baumann Lustig (Principal Executive Officer) /s/ Geoff Gottlieb Trustee March 12, 2014 Geoff Gottlieb /s/ Michael T. Rubin Trustee March 12, 2014 Michael T. Rubin /s/ David J. Koeppel Trustee March 12, 2014 David J. Koeppel /s/ Mark J. Seger Treasurer (Principal Financial March 12, 2014 Mark J. Seger and Accounting Officer) EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
